OPINION — AG — ALL VOTERS POSSESSING THE QUALIFICATIONS PROSCRIBED IN ARTICLE III, SECTION 1, ARTICLE III, SECTION 4(A) OF THE OKLAHOMA CONSTITUTION, MAY VOTE IN A CITY ELECTION CALLED ON THE QUESTION OF AIDING IN THE PLANNING, UNDERTAKING OR CARRYING OUT OF A URBAN RENEWAL PROJECT, ASSUMING THAT THE DEBT TO BE CREATED IS NOT IN EXCESS OF THE 5 PERCENT LIMITATIONS CONTAINED IN ARTICLE X, SECTION 26 OF THE CONSTITUTION. CITE: 11 O.S. 1961 1601-1620 [11-1601] — [11-1620], 11 O.S. 1961 1651-1670 [11-1651] — [11-1670], 11 O.S. 1961 1611 [11-1611](E), 11 O.S. 1961 1711 [11-1711](E) (JAMES FUSON)